Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on 06/13/2022, have been considered but are moot in view of new ground(s).

Claim Objections
Claim 3 is objected to because of the following informalities:   
Claim 3 recites “Step 2: Performing scalar multiplication each Y-bit stream,” which should be changed to “Step 2: Performing scalar multiplication of each Y-bit stream.”
Claim 3 recites “Step 5: Performing scalar multiplication each element,” which should be changed to “Step 5: Performing scalar multiplication of each element.”
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The claim(s) must be in one sentence form only concluding with a period marking the end of the sentence.

Claim 3 recites the formula “X . Y = N” but it fails to define the nature of the operator symbol “.” .

Claim 3 recites “the product of each Y-bit stream … and each column …” The claim should define the term “product” such as to enable a person of ordinary skill in the art to grasp the scope of this limitation. It is not clear what is intended by “the product of a stream and a column of a matrix”.

Claim 3 recites the limitation “Step 3: Obtaining X output streams, each stream has N bits…,” but fails to define which stream the language refers to.

Claim 3 recites the limitation “Step 3: ….each Y-bit stream gained from step 2”, however step 2 yields X output streams, each having Y scalar number samples as opposed to Y bits. 

Claim 3 recites “Step 3: … N is the product of X and Y” but fails to define the term “product” such as to enable a person of ordinary skill in the art to grasp the scope of this limitation.

Claim 3 recites the phrase “Step 3: … repeating X times of each bit” which is ambiguous and unclear. 

Claim 3 recites the limitation “Step 4: Obtaining the output matrix,” which lacks sufficient antecedent basis in the claim. It is unclear to what output matrix the language is referring to. 

Claim 3 recites the phrase “Step 4: … repeating Y times of each row” which is ambiguous and unclear. 

Claim 3 recites the limitation “Step 4: …the squared Kronecker matrix,” which lacks sufficient antecedent basis in the claim. 

Claim 3 recites “Step 4: …N is the product of X and Y” but fails to define the term “product” such as to enable a person of ordinary skill in the art to grasp the scope of this limitation.

Claim 3 recites the limitation “Step 5: … each element in each stream… with each element in each row… the product of each element in each stream,” but fails to define which element(s) the language refers to and fails to define the term “product”.

Claim 3 recites the limitation “Step 5: … X is the number of streams, N is the number of samples in each stream,” which lacks sufficient antecedent basis in the claim. It is unclear to what streams the language is referring to. 

Claim 3 recites the limitation “Step 6: Obtaining the polar encoded bit sequence,” which lacks sufficient antecedent basis in the claim. 

Claim 3 recites the phrase “Step 6:…performing element-by-element addition of each stream in output streams from step 5 combining with the modulo operation,” which is ambiguous and unclear. 

Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
Claims 4-7 refer to partial limitations or steps of a parent claim previously set forth. Dependent claim(s) shall be including all the limitations contained in the claim to which it refers.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 4-7 do not contain a reference to a claim previously set forth.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US 20210125070), “GENERATING A COMPRESSED REPRESENTATION OF A NEURAL NETWORK WITH PROFICIENT INFERENCE SPEED AND POWER CONSUMPTION.”
Kudekar et al. (US 20200322085), “GENERALIZED POLAR CODE CONSTRUCTION.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413